RESOLUCIÓN
Examinada la Solicitud para que se Deje sin Efecto Au-torización de Utilización de Cámaras, Equipo Audiovisual y Transmisión de Procedimientos, se declara “no ha lugar”.

*839
Notifíquese vía fax, por teléfono y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina. El Juez Presidente Señor Hernán-dez Denton emitió un voto de conformidad, al cual se unie-ron los Jueces Asociados Señor Martínez Torres y Señor Kolthoff Caraballo. El Juez Asociado Señor Rivera García emitió un voto particular disidente, al cual se unió la Jueza Asociada Señora Pabón Charneco. El Juez Asociado Señor Feliberti Cintrón reconsideraría y dejaría sin efecto la Re-solución del 4 de noviembre de 2013, según solicitado. Las Juezas Asociadas Señora Fiol Matta y Señora Rodríguez Rodríguez no intervinieron.
(Fdo.) Camelia Montilla Alvarado Secretaria del Tribunal Supremo Interina